DETAILED ACTION
1.	This office action is a response to communication submitted on 08/13/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 09/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-10 and 21-36 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-10, 21-23 and 25-36 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mullet et al. (US 20090115366 A1).
In regards to claims 1 and 21, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor circuit of movable barrier operator system comprising: 
a motor (136/180) configured to turn a drum (i.e. 120) in a first direction to wind up a cable on the drum and move a door connected to the cable from a closed position toward an open position (par. 64), the motor configured to turn the drum in an opposite, second direction to pay out the cable from the drum and permit the door to move from the open position toward the closed position (pars. 2, 61-64, 68, 113, 119); 
a memory (812, also door profile is established with various parameters that are monitored operational components of the operator system 100, step 858, Figs. 30-31A) configured to store an expected variable of the door associated with acceptable movement of the door from the open position toward the closed position (see Figs. 30-31A, pars. 137-145); 
a sensor configured to detect movement of the door (i.e. 290. 302, 820, 818; pars. 65, 80, 133); 
communication circuitry to receive a close command (i.e. control circuit 142 controls operation of the operator system by receiving input from various sensors, pars. 65, 80, 83, 85, 133, 136); 
a processor circuit (800/802) operatively coupled to the motor (180), the memory (812), the sensor (i.e. 290. 302, 820, 818; pars. 65, 80, 133), and the communication circuitry (142), 
the processor circuit (800/802) configured to cause the motor to turn the drum in the second direction to pay out the cable and permit the door to move from the open position toward the closed position upon the communication circuitry receiving the close command; 
the processor circuit (800/802) configured to use the sensor (i.e. 290. 302, 820, 818; pars. 65, 80, 133), to estimate an actual variable of the door (pars. 80, 83, 135, 138, 142); 
the processor circuit (800/802) configured to determine whether the actual variable is acceptable based at least in part on the processor circuit causing the motor to turn the drum in the second direction to pay out the cable and the expected variable of the movable barrier (pars. 2, 154, 155, See steps 862, 960, 962, 964, 966, Figs. 31, 36); and 
the processor circuit (800/802) configured to change operation of the movable barrier upon the actual variable of the movable barrier determined to be unacceptable (pars. 2, 138, 144, 151, 153-155, See steps 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claims 2, 22 and 29 Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the actual variable of the door (D) includes a speed of the door and the expected variable of the door includes a threshold speed (profile values); and the processor circuit is configured to determine the actual variable of the door is unacceptable (i.e. f such movement falls outside of a threshold limit) in response to determining that the speed of the door is less than the threshold speed (pars. 2, 138, 144, 153-155, See steps 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claims 3, 23 and 31, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the sensor is configured to sense a portion of the door as the door moves between the open position and the closed position (i.e. door open/close position, down/up limits, pars. 2, 138, 144, 153-155, See steps 856, 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claims 4, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the sensor is configured to sense a portion of the door and the processor circuit is configured to estimate the actual variable of the door by detecting a change in position of the portion of the door (i.e. the software then uses the reference of the directional pulse to determine the true location of the door. For example, if the directional pulse shows up at location 1024, but really should have been in location 1011, then the pulse count is offset and can be readjusted to reflect the true location as to the "estimated" position) relative to the sensor (i.e. door open/close position, down/up limits, pars. 2, 138, 142, 144, 153-155, See steps 856, 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claims 7-8, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is configured to determine the expected variable of the door based at least in part upon one or more variables (i.e. speed/velocity, current, position) associated with operation of the motor, wherein the actual variable of the door is at least one of: a speed of the door; an acceleration of the door; and a direction of movement of the door (pars. 2, 138, 142, 144, 153-155, See steps 856, 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claim 9, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the sensor is configured to detect a machine-readable indicium of the door; and wherein the processor circuit is configured to estimate the actual variable of the door based at least in part on the detected machine-readable indicium of the door (i.e. door operating profile with multiple parameters, pars. 2, 138, 142, 144, 153-155, See steps 856, 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claim 10, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is configured to change operation of the motor by at least one of stopping the motor, slowing operation of the motor, and reversing operation of the motor.
In regards to claim 25, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) movable barrier operator system comprising: 
a time-of-flight sensor (i.e. 290. 302, 820, 818; pars. 65, 80, 133) configured to emit a signal and measure a time-of-flight of the signal (pars. 15-16, 80-81, 135-138, Sensed variables include, but are not limited to motor current, the speed of the encoder sleeve as determined by the encoder wheel, motor speed as determined by a commutator sensor and the use of an internal timer associated with the control circuit. Any one or combination of these variables are monitored and then compared to the door profile. A timer 826 may also be connected to the controller 802 to monitor and associate the occurrence of various other variables with respect to time considerations such as the counting encoder. Also, an external photoelectric sensor or entrapment input such as from photo eyes are disclosed); 
a variable speed drive (implicitly executed by control circuit 142/800/802 which generates command signals so as to implement the operating features of the systems 100) having a rotatable member (i.e. rotatable drive shaft 184/cable drum mechanisms 120) configured to be connected to a door (D) so that turning of the rotatable member moves the door between an open position and a closed position (pars. 2, 154, 155, See steps 862, 960, 962, 964, 966, Figs. 31, 36).
a memory configured to store a target variable of the door (812, also door profile is established with various parameters that are monitored operational components of the operator system 100 and door D, step 858, Figs. 30-31A); 
a processor circuit (800/802) operably coupled to the time-of-flight sensor (i.e. 290. 302, 820, 818; pars. 65, 80, 133), the variable speed drive (142/800/802), and the memory (812), the processor circuit configured to cause the variable speed drive to turn the rotatable member at a pre-calibration speed (i.e. profile speed/velocity) that corresponds to the target variable (pars. 2, 154, 151, 155, See steps 862, 960, 962, 964, 966, Figs. 31, 36);
the processor circuit (800/802) configured to determine an actual variable of the door based at least in part upon the time-of-flight of the signal (i.e. by means of sensors 290. 302, 820, 818; pars. 65, 80, 133, position, current and/or velocity are determined); and 
the processor circuit (800/802) configured to cause the variable speed drive to adjust a speed of turning the rotatable member in response to a difference between the target variable and the actual variable of the door (pars. 2, 151, 154, 155, See steps 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claim 26, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the target variable includes a target position of the door and the actual variable includes an actual position of the door (pars. 2, 151, 154, 155, See steps 862, 960, 962, 964, 966, Figs. 31, 36).
In regards to claims 27-29, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the memory is configured to store the pre-calibration speed; and wherein the processor circuit is configured to change the pre-calibration speed stored in the memory based at least in part on the processor circuit causing the variable speed drive to adjust the speed of turning the rotatable member; wherein the memory is configured to store a plurality of speeds for the rotatable member and the target variable includes a plurality of target variables corresponding to the speeds for the rotatable member; and wherein the processor circuit is configured to determine a plurality of actual variables of the door at different positions of the door (i.e. step 960); and wherein the processor circuit (142/802) is configured to cause the variable speed drive to adjust the speed of turning of the rotatable member upon differences between the target variables and the actual variables for at least two positions of the different positions; wherein the processor circuit is configured to cause the variable speed drive to increase the speed of turning the rotatable member in response to the actual variable being less than the target variable; and wherein the processor circuit is configured to cause the variable speed drive to decrease the speed of turning the rotatable member in response to the actual variable exceeding the target variable (i.e. implement enhanced corrective action, pars. 80-83, steps 874, 964, 966.  In addition, door profile is established with various parameters that are monitored operational components of the operator system 100, step 858, Figs. 30-31A, pars. 137-145).
In regards to claims 30, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the time-of- flight sensor is configured to emit a light signal (Such enhanced corrective action may include halting or reversing the movement of the barrier, and issuing a warning, such as a blinking light or audible alarm, that the operator system 100,100' or one of its components has failed or is in need of immediate maintenance, par. 154)
In regards to claim 31, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is configured to use time-of-flight information from the time-of-flight sensor to determine a distance of the door from at least one of the open position and the closed position of the door (i.e. moving a barrier between limit positions, pars. 83, 137, Fig. 31A).
In regards to claims 32-33, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is configured to use time-of-flight information from the time-of-flight sensor to determine a distance between the time-of-flight sensor and either the door or a floor; further comprising the door and a shaft coupled to the rotatable member of the variable speed drive, the door configured to be wound onto the shaft with turning of the rotatable member in a first direction and configured to be payed out from the shaft with turning of the rotatable member in an opposite, second direction; and wherein the processor circuit is configured to use time-of-flight information from the time-of-flight sensor to determine a distance between the time-of-flight sensor and a portion of the door wound onto the shaft (i.e. the number of pulses generated by rotation of the encoder wheel may also be used to determine position of the barrier relative to the position limits of the barrier. And, if desired, the pulse or non-pulse associated with the directional slot may also be used to determine or further confirm a relative position of the barrier with respect to the limits, pars. 78-83, 109, 135, 137-138, 141, 148, 152).
In regards to claims 34, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) further comprising the door (D), a drum (114/120) connected to the rotatable member (i.e. shaft or the drive tube 116), and a flexible, elongate member connecting the door and the drum (i.e. belts, chains or tensioning assemblies 118 between the drive shaft and a driven shaft, pars. 4, 64) wherein the drum includes a frustoconical portion having a variable radius windup surface about which the elongate member is configured to be wound up onto or payed out from to at least support corresponding movement of the door (D) connected to the elongate member (see drive assembly on Figs. 1-10 where it is shown variable radius windup surface about which the elongate member (T/116/118) is configured to be wound up onto or payed out, i.e. open or close door).
In regards to claims 35, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is further configured to effect an error condition annunciation to a user when the actual variable is not the target variable (pars. 152, steps 964, 966).
In regards to claims 36, Mullet shows (Figs. 1, 3, 5, 10, 30-31 and 36) wherein the processor circuit is further configured to deactivate an auxiliary device in response to determining the door is in the closed position (activates the locking mechanism, pars. 14-15, 78, 83, 85, 135-137).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet et al. (US 20090115366 A1) in view of LAN (CN 108266086 A).
In regards to claims 5-6 and 24, Mullet does not explicitly discloses wherein the sensor includes a camera configured to capture images of at least a portion of the door; wherein the sensor includes a camera and the processor circuit is configured to estimate the actual variable of the door by obtaining images of a portion of the door from the camera and comparing a position of the door portion in the images; wherein the sensor includes a camera and using the sensor to estimate the actual variable of the door includes operating the camera to capture images of the door; wherein the time-of- flight sensor is configured to emit a light signal; and wherein the processor circuit is further configured to deactivate an auxiliary device in response to determining the door is in the closed position.
However, LAN further shows and discloses a blocking door control system and door control method through a monitoring camera for shooting stop door to generate a plurality of monitoring image, continuously monitoring image identification in the plurality of blocking door feature on the door and determining characteristic of the shielding state, wherein the sensor includes a camera configured to capture images of at least a portion of the door (a baffle door control system 1 further comprises a photodetector 116 electrically connected to controller 100 (e.g., passive infrared (PIR) sensor, an ultrasonic sensor, a heat sensor, a light sensor, a sound sensor can detect personnel intrusion or environmental change sensor); wherein the sensor includes a camera (104)  and the processor circuit (1) is configured to estimate the actual variable of the door (i.e. 20) by obtaining images of a portion of the door from the camera and comparing a position of the door portion in the images; wherein the sensor includes a camera and using the sensor to estimate the actual variable of the door includes operating the camera to capture images of the door (the monitoring camera 104 to shoot the image shown according to FIG. 4C. the several retaining door 30-34 is shaded (in this example, a baffle door feature 30 is completely shielded, shielding door feature 32-34 is partially masked), license plate 42 position is changed and move door 20 towards the blocking direction (in this example, license 42 in the monitoring image is upward movement), the controller 100 can judge the user wants, and controls the driving device 102 to open door 20 (shown in FIG. 4D). Then, after leaving the user driving, monitoring camera 104 to shoot the image shown according to FIG. 4E. the several retaining door 30-34 because the retaining door 20 opened to change position in the monitoring image, the area and/or the shape of the monitoring image and the controller 100 cannot identify a license plate 42, thereby determining that the user is leaving, and controls the driving device 102 the closed door 20 (shown in FIG. 4F). Then, when the user come back and manually opening door 20, the monitoring camera 104 to shoot the image shown according to FIG. 4G. the several retaining door 30-34 because the retaining door 20 opened to change position in the monitoring image, the area and/or shape, license plate 42 can be recognized and is towards the retaining door 20 in the direction (i.e., the image).
Thus, given the teaching of LAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Mullet to incorporate the features of a camera as part of the sensor arrangement to further capture images that can be employed to accurately compared in life streaming the door position towards the environment or surroundings,   consequently improving the system reliability.
Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20090115366 A1 discloses the electronic control module 42 will determine to operate the braking circuit 100 in a hard braking mode, for example in the Hard Braking Mode On State 412, based on detecting the speed of the motor 52 or the garage door 12, and for example operate the second switch 118 to selectively apply a braking force to the motor 52 and door 12 when the door 12 or motor 52 is above a threshold speed, and operate the second switch 118 to selectively remove a braking force to the motor 52 when the speed of the motor 52 or door 12 is below a threshold speed, for example in the Hard Braking Mode Off State 414, with such a threshold speed stored in memory 43b as a predefined variable.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846